Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED EXAMINER’S AMENDMENT
This action is used to correct Examiner’s Amendment filed on 4/8/2021, the change is to amend original claim 14 to be depended on original claim 10 instead of canceled clam 11. 
Claims 1, 3-10, 12-17, 19 and 20 are allowed.
Claims 2, 11 and 18 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Letao Qin (Reg. No. 64,359) on 3/17/21.
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended) A network management method, comprising:
obtaining, by a first network management unit, network management service description information or network management indication information, wherein the network management indication information is used to determine the network management service description information, the network management service description information comprises at least one of a managed object and management operation information, and the network management service description information is used to describe a management service supported by a network; [[and]]
sending, by the first network management unit, the network management service description information or the network management indication information to a second network management unit; 
receiving, by the first network management unit, a network management service creation request sent by the second network management unit, wherein the network management service creation request carries the network management service description information or the network management indication information;
determining, by the first network management unit, a network management service instance based on the network management service description information; and
sending, by the first network management unit, network management service instance information to the second network management unit, wherein the network management service instance information is used to describe the network management service instance, and wherein the network management service instance information comprises an identifier of the network management service instance.

2. (Cancelled).

3. (Original) The method according to claim 1, wherein the sending, by the first network management unit, the network management service description information or the network management indication information to a second network management unit comprises:
sending, by the first network management unit, a network management request to the second network management unit, wherein the network management request carries the network management service description information or the network management indication information.

4. (Original) The method according to claim 1, wherein the obtaining, by a first network management unit, of network management service description information or network management indication information comprises:
obtaining, by the first network management unit, a network template corresponding to the network, wherein the network template comprises the network management service description information or the network management indication information; and
obtaining, by the first network management unit, the network management service description information or the network management indication information from the network template.
5. (Original) The method according to claim 1, wherein before the sending, by the first network management unit, of the network management service description information or the network management indication information to a second network management unit, the method further comprises:
receiving, by the first network management unit, a query request sent by the second network management unit, wherein the query request is used to query the network management service description information supported by the first network management unit.

6. (Original) The method according to claim 1, wherein
when the network is a network slice, the managed object is a network service or a network component; or
when the network is a network component, the managed object is a network service.

7. (Original) The method according to claim 1, wherein the management operation information comprises at least one of the following: an operation type, an input parameter, an output parameter, or an operation status.

8. (Original) The method according to claim 1, wherein the method further comprises:
receiving, by a second network management unit, network management service description information; and
managing, by the second network management unit, the network based on the network management service description information.

9. (Original) The method according to claim 1, wherein the method further comprises:
sending, by the first network management unit, a network template or network template indication information to the second network management unit, wherein the network template indication information is used to obtain the network template, and the network template comprises the network management service description information or the network management indication information; and
obtaining, by the second network management unit, the network management service description information or the network management indication information based on the network template.

10. (Currently Amended) A first network management unit, comprising a memory and at least one processor , wherein the memory is configured to store a program, and wherein the at least one processor is configured to invoke the program in the memory, wherein the program, when executed, instructs the at least one processor to:
obtain network management service description information or network management indication information, wherein the network management indication information is used to determine the network management service description information, the network management service description information comprises at least one of a managed object and management operation information, and the network management service description information is used to describe a management service supported by a network; [[and]]
send the network management service description information or the network management indication information to a second network management unit;
receive, by the first network management unit, a network management service creation request sent by the second network management unit, wherein the network management service creation request carries the network management service description information or the network management indication information;
determine, by the first network management unit, a network management service instance based on the network management service description information; and
send, by the first network management unit, network management service instance information to the second network management unit, wherein the network management service instance information is used to describe the network management service instance, and wherein the network management service instance information comprises an identifier of the network management service instance.

11. (Cancelled).

12. (Original) The first network management unit according to claim 10, wherein the at least one processor is configured to:
send a network management request to the second network management unit, wherein the network management request carries the network management service description information or the network management indication information.

13. (Original) The first network management unit according to claim 10, wherein the at least one processor is configured to:
obtain a network template corresponding to the network, and obtain the network management service description information or the network management indication information from the network template, wherein the network template comprises the network management service description information or the network management indication information.

14. (Currently Amended) The first network management unit according to claim [11]10, wherein the at least one processor is configured to:
receive a query request from the network management service description information supported by the first network management unit.

15. (Original) The first network management unit according to claim 10, wherein
when the network is a network slice, the managed object is a network service or a network component; and
when the network is a network component, the managed object is a network service.

16. (Original) The first network management unit according to claim 10, wherein the management operation information comprises at least one of the following: an operation type, an input parameter, an output parameter, and an operation status.

17. (Currently Amended) A system for managing network, comprises: a first network manager and a second network manager; wherein
the first network manager is configured to obtain network management service description information or network management indication information, wherein the network management indication information is used to determine the network management service description information, the network management service description information comprises at least one of a managed object or management operation information, and the network management service description information is used to describe a management service supported by a network; and wherein the first network manager is further configured to send the network management service description information or the network management indication information to a second network management unit;
the second network manager is configured to receive the network management service description information and to manage the network based on the network management service description information; 
the second network manager is configured to send a network management service creation request to the first network manager, wherein the network management service creation request carries the network management service description information or the network management indication information; and 
the first network manager is configured to determine a network management service instance based on the network management service description information and to send network management service instance information to the second network manager, wherein the network management service instance information is used to describe the network management service instance, and wherein the network management service instance information comprises an identifier of the network management service instance.

18. (Cancelled).

19. (Original) The system according to claim 17, wherein:
the first network manager is configured to send a network management request to the second network manager, wherein the network management request carries the network management service description information or the network management indication information.

20. (Original) The system according to claim 17, wherein 
the first network manager is configured to receive a query request from the second network manager, wherein the query request is used to query the network management service description information supported by the first network manager.

	

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, receiving a network management service creation request sent by the second network management unit, wherein the network management service creation request carries the network management service description information or the network management indication information, determining a network management service instance based on the network management service description information, and sending, network management service instance information to the second network management unit, wherein the network management service instance information is used to describe the network management service instance, and wherein the network management service instance information comprises an identifier of the network management service instance in light of other features described in independent claims 1, 10 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
April 16, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447